UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 VALERIE LANE,

                                Plaintiff,
                                                                1:19-CV-10669 (CM)
                    -against-
                                                              ORDER OF DISMISSAL
 COMMISSIONER OF SOCIAL SECURITY,

                                Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       On December 19, 2019, the Court received a letter from Plaintiff in which she requests to

withdraw this action. (ECF 4.) Accordingly, the Court grants Plaintiff’s request to withdraw this

action pursuant to Rule 41(a) of the Federal Rules of Civil Procedure.

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. The Court dismisses this action without

prejudice. This action is voluntarily dismissed pursuant to Fed. R. Civ. P. 41(a).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   January 2, 2020
          New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
